Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on 7/7/2022 is acknowledged.
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim ends in two periods: “..”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us Patent No. 9,521,926 (Leabman et al. hereinafter).
In re claim 11, with reference to Figs. 1-5, Leabman et al. discloses: An apparatus, comprising: an integrated heat tray insert with electrical components configured for warming food placed in a food container; a plurality of heat dispersing elements (402) configured for generating heat in the heat tray insert; a control printed circuit board (206) assembly coupled to the heat tray insert including digital devices configured for activating and controlling heat tray insert electrical components including the plurality of dispersing elements; a temperature control device coupled to the control printed circuit board assembly configured for regulating heat temperatures generated from the plurality of heat dispersing elements; at least one rechargeable battery pack (312) coupled to the control printed circuit board assembly configured for supplying electrical power to the heat tray insert electrical components; a food warming system application (210) configured for installation into the control printed circuit board assembly; and at least one cellular connectivity device (i.e. “wi-fi”, column 4, lines 5-13), and transceiver (antenna) coupled to the control printed circuit board assembly configured for transmitting food status information to a user and receiving user instructions from a user digital device using a food warming system application.
In re claim 12, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention including wherein control printed circuit board assembly coupled  Bluetooth and Wi-Fi connectivity devices configured for providing communication and control alternatives to the user including voice activated commands (column 4, lines 5-13).
In re claim 15, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention including wherein the heat tray and food container configured in shapes and sizes for various food types and natures including square, round, oblong and other shapes and sizes and wherein interior space is compartmentalized to separate foods (i.e. the Leabman et al. plate is shaped as a circle which can hold circle shaped food or square/rectangular shaped food).
In re claim 16, with reference to the Figs. noted above, Leabman et al. discloses An apparatus, comprising: a food warming system device including a heat tray insert and a food container; wherein the heat tray insert is configured to include a control printed circuit board assembly (206) coupled to a rechargeable battery pack (312); a plurality of heat dispersing elements (402) coupled to the control printed circuit board assembly and is used to warm food placed in the heat tray insert; and wherein the control printed circuit board assembly is configured to include at least one cellular connectivity device and transceiver for transmitting food status information to a user and receiving user instructions from a user digital device using a food warming system application (as in re claim 11 above).
In re claim 17, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention including wherein the control printed circuit board assembly is configured for including at least one digital processor, at least one digital memory device, at least one database; at least one infrared thermometer coupled to the PCBA, at least one chemical vapor sensing device, at least one circuit coupled to the food container cover, at least one circuit coupled to at least one digital temperature display, at least one circuit coupled to an alert light coupled to the cover, and at least one circuit coupled to a temperature control selection device mounted on the heat tray insert mounting ledge.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “configured for including…”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that Leabman et al. can include at least one temperature control component (columns 4-5, lines 64-14).	
In re claim 18, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention including wherein the heat tray and food container configured in shapes and sizes for various food types and natures including square, round, oblong and other shapes and sizes and wherein interior space is compartmentalized to separate foods (as in re claim 15 above).
In re claim 19, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention including wherein control printed circuit board assembly coupled Bluetooth and Wi-Fi connectivity devices configured for providing communication and control alternatives to the user including voice activated commands (as in re claim 12 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leabman et al. as applied to claim 11 above, and further in view of US PG Pub No. 2010/0059039 (Cudnohoske hereinafter).
In re claim 13, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention except wherein a food grade silicone coating applied to the plurality of heat dispersing elements.
However, Cudnohoske discloses a heat pad/shield for a food container, wherein a membrane of silicone rubber can be applied over the heat pad (paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the material of the cover for the heating elements of Leabman et al. to have been formed of silicone as taught by Cudnohoske, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0022, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leabman et al. as applied to claims 11 and 16 above, and further in view of US PG Pub No. 2005/0103212 (Cronin et al.hereinafter).
In re claims 14 and 20, with reference to the Figs. noted above, Leabman et al. discloses the claimed invention except ultraviolet lights coupled to the heat tray insert and a food container cover configured for treating food placed in the heat tray insert to kill bacteria, viruses and other food borne pathogens and sterilize the food before, during and after the warming processes.
However, Cronin et al. discloses a component such as a sterilizing lamp (310) to sterilize various components and contents of a food tray (10) (paragraph 0088).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the ultraviolet light sterilizing lamp of Cronin et al. with the food tray of Leabman et al. in order “to eliminate harmful viruses, vapors, germs, bacteria, mold spores, fungi and anthrax derivatives from the air” (Cronin et al., paragraph 0088).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733